                     UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION
 OVIEDO MEDICAL CENTER, LLC,

         Plaintiff,                                  CASE NO. 6:19-cv-01711-WWB-EJK
 v.

 ADVENTIST HEALTH SYSTEM/SUNBELT, INC.
 D/B/A ADVENTHEALTH OVIEDO ER,

         Defendant.


      DEFENDANT’S OPPOSITION TO PLAINTIFF’S EXPEDITED SHORT-FORM
               RENEWED MOTION TO COMPEL PRODUCTION

        1. Defendant respectfully opposes Plaintiff’s Renewed Motion.

        2. The Renewed Motion marks Plaintiff’s third attempt at either enlarging or

accelerating the discovery deadlines in this case. Plaintiff’s first request to enlarge the

discovery deadline was denied by the Court. (Dkts. 90, 93.) Unsatisfied with that decision,

Plaintiff sought to expedite the time for Defendant to respond to Plaintiff’s Third Set of

Requests for Production (“Third RFPs”). (Dkt. 95.) That motion was likewise denied by the

Court. (Dkt. 102.)

        3. Plaintiff’s Third RFPs were served on August 31, 2020, a year into the litigation,

and were directed to a previously unexplored theory of damages. Namely, Plaintiff sought

documents identifying the revenues and expenses of patients who were treated at AdventHealth

Oviedo ER and who were “subsequently transferred to, admitted to, referred to, examined at

and/or treated in another facility operated by or affiliated with AdventHealth.” (Dkt. 95-1.)

        4. Plaintiff’s Motion attempts, yet again, to accelerate these discovery responses, this

time by claiming that the topic of patient treatment at other AdventHealth facilities was
actually encompassed by Plaintiff’s First RFPs and specifically Requests Nos. 12, 13, 14, and

15. However, those requests are expressly limited to the finances of the “AdventHealth Oviedo

ER Facility.” (Dkt. 90-2, emphasis in original.) In other words, the requests were limited to the

single facility that stands accused of infringing upon Plaintiff’s “Oviedo ER” trademark.

       5. Despite captioning the current motion as a “Renewed Motion to Compel,” the

original Motion to Compel (Dkt. 91) did not seek finances related to patient transfers or patient

treatment at other AdventHealth facilities.

       6. Defendant will timely respond to Plaintiff’s Third RFP today. As such, the parties

have not engaged in the meet and confer required by Local Rule 3.01(g).                Defendant

respectfully submits that any discovery related to patient transfers or treatment at other

AdventHealth facilities is not yet ripe for adjudication.

       7. With regard to the finances of AdventHealth Oviedo ER, the relevant Chief

Financial Officer testified that the documents produced to date provide a complete and accurate

depiction of the facility’s finances and that he is unaware of the existence of any other relevant

financials. (Ostarly Tr. 23:1-12, 64: 7-12.)

       8. Plaintiff’s Motion argues that Defendant has not produced the “supporting detail”

regarding the overhead calculations for AdventHealth Oviedo ER. However, Defendant has

produced a detailed break down of all the direct expenses related to AdventHealth Oviedo ER

and a work sheet showing how the overhead allocation for this facility was determined.

Plaintiff also extensively questioned Mr. Ostarly regarding this topic. (Ostarly Tr. 22: 16-19.)

Defendant objects to producing a breakdown of all of the expenses for its numerous Central

Florida facilities. This discovery would be both voluminous and totally unnecessary to




                                               --2--
compute the overhead allocation.      Moreover, none of these other facilities use the

AdventHealth Oviedo ER designation and have not been accused of infringing upon Plaintiff’s

“Oviedo ER” trademark.

       9. Defendant respectfully requests that Plaintiff’s Renewed Motion be denied.



                                       Respectfully submitted this 30th day
                                       of September, 2020,

                                        Brock Magruder
                                       Mayanne Downs
                                       Florida Bar No. 754900
                                       Primary: mayanne.downs@gray-robinson.com
                                       Secondary: kathy.savage@gray-robinson.com
                                       Michael J. Colitz, III
                                       Florida Bar No. 164348
                                       Primary: michael.colitz@gray-robinson.com
                                       Secondary: jessica.gonzalez@gray-robinson.com
                                       Jason Zimmerman
                                       Florida Bar No. 104392
                                       Primary: jason.zimmerman@gray-robinson.com
                                       Secondary: cindi.garner@gray-robinson.com
                                       Brock Magruder
                                       Florida Bar No. 112614
                                       Primary: brock.magruder@gray-robinson.com
                                       GrayRobinson, P.A.
                                       301 E. Pine Street, Suite 1400 (32801)
                                       P.O. Box 3068
                                       Orlando, Florida 32802
                                       Telephone: (407) 843-8880
                                       Facsimile: (407) 244-5690

                                       Attorneys for Defendant,
                                       ADVENTIST HEALTH SYSTEM/SUNBELT, INC.
                                       D/B/A ADVENTISTHEALTH OVIEDO ER




                                           --3--
                            CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that on September 30, 2020, a true and correct copy of the

foregoing was filed through the CM/ECF system which will serve an electronic copy on

                    Counsel for Plaintiff, Oviedo Medical Center LLC:

 Martin B. Goldberg, Esq.                     Dennis D. Murrell
 Emily L. Pincow, Esq.                        Elisabeth S. Gray
 Lash & Goldberg, LLP                         Brian McGraw
 Miami Tower                                  Middleton Reutlinger
 100 SE 2nd Street, Suite 1200                401 S. Fourth Street, Suite 2600
 Miami, Florida 33131-2158                    Louisville, Kentucky 40202
 mgoldberg@lashgoldberg.com                   dmurrell@middletonlaw.com
 epincow@lashgoldberg.com                     egray@middletonlaw.com
                                              bmcgraw@middletonlaw.com


                                             Brock Magruder
                                          Brock Magruder
                                          Florida Bar No. 112614




                                          --4--
